  4:21-cr-03105-JMG-CRZ Doc # 1 Filed: 08/19/21 Page 1 of 2 - Page ID # 1


                               S;:JJ\LED
                                 r,fr4..
                                     I
                                                                                         Fl LED
                                                                                US DISTRICT COURT
                                                                              DISTRICT OF NEBRASKA

                                                                                     AUG 1 9 2021
                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                  SEA
                      Plaintiff,
                                                                       4:21CR3 , ~
       vs.
                                                                  INDICTMENT
                                                        18 U.S.C. §§ 922(g)(l) and 924(a)(2)
MICHAEL JAMES HUNT,

                      Defendant.

       The Gr~d Jury charges that:

                                          COUNT ONE

       On or about September 17, 2020, in the District of Nebraska, Defendant MICHAEL

JAMES HUNT, knowing he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, to wit: driving under the influence fourth offense

and driving during suspension on February 20, 2007, during under suspension on March 11 ,

2013, during under suspension on March 18, 2013, and attempted driving under suspension on

November 27, 2019, all prior convictions occurring before the District Court of Lincoln County,

Nebraska, knowingly possessed ammunition and a firearm, that is 9mm, .223, 5.56, and .50

BMG caliber ammunition, and a Barrett .50 BMG caliber rifle, said ammunition and firearm

having been shipped and transported in interstate commerce.

       In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).



                                                    A TRUE BILL.




                                               1
  4:21-cr-03105-JMG-CRZ Doc # 1 Filed: 08/19/21 Page 2 of 2 - Page ID # 2




       The United States of America requests that trial of this case be held in Lincoln, Nebraska,

pursuant to the rules of this Court.




                                                   ~                             N,#22693
                                                       Assistant U.S. Attorney




                                               2
